DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 11/29/2021 have been entered and overcome the previous rejections on the record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 02/22/2022.

The application has been amended as follows: 

Claim 1. A suturing device for being inserted into and used in a body, the device comprising: 
a front arm having a string support portion supporting both ends of a surgical string, and a front guide portion attached to the string support portion; and 
a back arm having a needle-shaped member, a needle support portion supporting the needle-shaped member in a state of pointing to a predetermined first direction, and a back guide portion attached to the front guide portion such that the back guide portion is capable of sliding in a direction substantially parallel to the first direction, and rotating around an axis substantially parallel to the first direction, 

wherein the back guide portion is disposed inside the front guide portion,
 wherein the front guide portion has a first guide groove guiding the needle-shaped member to one end of the surgical string supported by the string support portion, and a second guide groove guiding the needle-shaped member to the other end of the surgical string, when the back arm slides in the first direction, 
wherein the first guide groove and the second guide groove each has a guide through-groove[[s]] which extends in the direction substantially parallel to the first direction, and which is 
wherein the needle support portion is slidably and freely fitted into the guide through- grooves.  
Claim 3. The suturing device according to claim 1, wherein the first guide groove and the second guide groove each is a recessed guide groove[[s]] which extends in the direction substantially parallel to the first direction, and which is formed in an inner wall of the front guide portion,-2-Application No.: 16/482,239 Filing Date:July 30, 2019and 
wherein the back guide portion is provided with a projection portion that is freely fitted into the recessed guide grooves.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 3-4, and 6, the allowable subject matter is in the context of the claims. Specifically, the subject matter of the first and second guide groove each having a guide-through groove so that the needle support portion can slide and be freely fitted into the guide-through groove is novel in the art. The closest prior art of Mori et al. (US PGPub 2014/0121457) discloses a similar suturing device with a first and second groove 41a/41b in which a needle support portion can slide and be freely .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771